         

Exhibit 10.1
SECOND EXTENSION AGREEMENT
     THIS SECOND EXTENSION AGREEMENT made effective the 30th day of April, 2009
by and between DIGITAL AUDIO CORPORATION (“Company”) and DRI CORPORATION
(formerly Digital Recorders, Inc.) (“Holder”).
     WHEREAS, on April 30, 2007 Company and Holder entered into a $344,184.50
Promissory Note that called for four (4) annual principal payments of $86,046.12
due beginning April 30, 2008 (“Promissory Note”);
     WHEREAS, the second principal payment is due from the Company to the Holder
on April 30, 2009;
     WHEREAS, the Company has requested an extension of ninety (90) days in
which to pay said second principal payment;
     WHEREAS, the Holder agrees to allow said ninety (90) day extension with
interest to continue as set forth in the Promissory Note; and
     WHEREAS, the parties desire to extend the second payment of principal due
on April 30, 2009 as set forth herein.
     NOW, THEREFORE, for the consideration of Ten Dollars and other mutual
promises and premises made herein, the parties agree as follows:

  1.   The second principal payment due under said Promissory Note shall be
extended until July 30, 2009.     2.   In all other respects, the terms and
provisions of the Promissory Note are ratified and confirmed.

     IN WITNESS WHEREOF, the parties have signed this Second Extension Agreement
the day and year first above written.

            DIGITAL AUDIO CORPORATION
      By   /s/ DONALD E. TUNSTALL, JR.         Donald E. Tunstall, Jr., Vice
President                DRI CORPORATION
      By   /s/ DAVID L. TURNEY         David L. Turney, President           

 



--------------------------------------------------------------------------------



 



         

     The undersigned guarantor joins in this Second Extension Agreement for
acknowledgment purposes as of the 30th day of April, 2009.

            DOLPHIN DIRECT EQUITY PARTNERS, LP
      By:   Dolphin Advisors, LLC         Its managing general partner         
  By:   Dolphin Management Inc.         Its managing member                   
By:   /s/ PETER E. SALAS         Name:   Peter E. Salas        Title:  
President     

 